NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNATHAN ARTHUR FIELDS,                        No. 18-16389

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02863-GMS

 v.
                                                MEMORANDUM*
JUSTIN McQUEEN, #8063; Police Officer
at Phoenix Police Department,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Johnathan Arthur Fields appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

from his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A); Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal

under Fed. R. Civ. P. 12(b)(6)); Lukovsky v. City & County of San Francisco, 535
F.3d 1044, 1047 (9th Cir. 2008) (dismissal based on the statute of limitations). We

affirm in part, reverse in part, and remand.

      The district court properly dismissed Fields’s Fourth Amendment unlawful

search and seizure claim as time-barred because Fields filed this action after the

applicable statute of limitations had run. See Ariz. Rev. Stat. § 12-542; TwoRivers

v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999) (two-year statute of limitations for

§ 1983 actions brought in Arizona); see also Belanus v. Clark, 796 F.3d 1021,

1026 (9th Cir. 2015) (“[F]ederal law holds that a cause of action for illegal search

and seizure accrues when the wrongful act occurs, even if the person does not

know at that time that the search was warrantless.” (internal citation omitted)).

      The district court dismissed Fields’s malicious prosecution claim because

Fields failed to allege that he was prosecuted in the absence of probable cause.

However, Fields alleged that defendant McQueen falsely stated in his police report

that Fields had consented to a search. These allegations are sufficient to state a

claim. See Awabdy v. City of Adelanto, 368 F.3d 1062, 1066-68 (9th Cir. 2004)

(setting forth elements of a malicious prosecution claim and stating that a finding

                                          2                                    18-16389
of probable cause can be rebutted by “showing that the criminal prosecution was

induced by fraud, corruption, perjury, fabricated evidence, or other wrongful

conduct undertaken in bad faith”). We reverse the district court’s judgment in part

and remand for further proceedings on Fields’s malicious prosecution claim.

Furthermore, because the district court did not address Fields’s false imprisonment

and intentional infliction of emotional distress claims, we remand for the district

court to consider these claims in the first instance.

       The district court did not abuse its discretion by denying Fields’s motions

for leave to amend the complaint because Fields failed to comply with the local

rules. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review); Bias v. Moynihan, 508 F.3d 1212,

1223 (9th Cir. 2007) (“Broad deference is given to a district court’s interpretation

of its local rules.” (citation omitted)).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Fields’s “motion for answering brief” (Docket Entry No. 22) is denied as

unnecessary.




                                            3                                   18-16389
The parties shall bear their own costs on appeal.

AFFIRMED in part, REVERSED in part, and REMANDED.




                                   4                18-16389